                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 USMAN QAZI,                                                       DATE FILED:

                             Plaintiff,
                                                                    20-CV-11092 (RA)
                        v.
                                                                         ORDER
 MAZS MART CORP. and MASROOR
 MALIK,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

       It has been reported to the Court that the court-ordered mediation in this Fair Labor Standards

Act (“FLSA”) case was held and agreement was reached on all issues. No later than June 11, 2021, the

parties shall take one of the following three actions:

           1. Consent to conducting all further proceedings before Magistrate Judge Gorenstein by

               completing      the   attached    consent   form,    which      is   also   available   at

               http://www.uscourts.gov/forms/civil-forms/notice-consent-and-reference-civil-action-

               magistrate-judge. As the form indicates, no adverse substantive consequences will arise

               if the parties choose not to proceed before Judge Gorenstein.

           2. Submit a stipulation or notice of voluntary dismissal without prejudice pursuant to

               Federal Rule of Civil Procedure 41.

           3. Submit a joint letter setting forth their views as to why their settlement is fair and

               reasonable and should be approved, accompanied by all necessary supporting materials,

               including contemporaneous billing records for the attorney’s fees and costs provided for

               in the settlement agreement. In light of the presumption of public access attaching to

               “judicial documents,” see Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d
            Cir. 2006), the parties are advised that materials on which the Court relies in making its

            fairness determination will be placed on the public docket, see Wolinsky v. Scholastic

            Inc., No. 11-CV-5917 (JMF), 2012 WL 2700381, at *3–7 (S.D.N.Y. July 5, 2012).

            The parties are advised, however, that the Court will not approve of settlement

            agreements in which:

            (a) Plaintiffs “waive practically any possible claim against the defendants, including

               unknown claims and claims that have no relationship whatsoever to wage-and-hour

               issues,” Gurung v. White Way Threading LLC, 226 F. Supp. 3d 226, 228 (S.D.N.Y.

               2016) (internal quotation marks omitted); and

            (b) Plaintiffs are “bar[red] from making any negative statement about the defendants,”

               unless the settlement agreement “include[s] a carve-out for truthful statements about

               [P]laintiffs’ experience litigating their case,” Lazaro-Garcia v. Sengupta Food Servs.,

               No. 15 Civ. 4259 (RA), 2015 WL 9162701, at *3 (S.D.N.Y. Dec. 15, 2015) (internal

               quotation marks omitted).

SO ORDERED.

Dated:   May 28, 2021
         New York, New York

                                              RONNIE ABRAMS
                                              United States District Judge




                                                2
